 
EXHIBIT 10.2


EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
October 6, 2016, by and among SPECTRUM BRANDS, INC., a Delaware corporation (the
“Lead Borrower”), SB/RH HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent
(in such capacity, the “Administrative Agent”) and each of the Persons party
hereto as 2016 Replacement USD Term Loan Lenders (as defined below). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below (as amended by this First Amendment).
W I T N E S S E T H:
WHEREAS, the Lead Borrower, Holdings, DBNY as administrative agent and
collateral agent,  each lender from time to time party thereto (the “Lenders”)
and the other parties thereto have entered into the Credit Agreement dated as of
June 23, 2015 (the “Credit Agreement”);
WHEREAS, on the date hereof (but prior to giving effect to this First
Amendment), there are outstanding USD Term Loans under the Credit Agreement (for
purposes of this First Amendment, herein called the “Original Refinanced USD
Term Loans”) in an aggregate principal amount of $1,005,518,866.25;
WHEREAS, in ac-cordance with the provisions of Section 9.02(c) of the Credit
Agreement, the Lead Borrower wishes to amend the Credit Agreement to enable the
Lead Borrower to refinance in full the outstanding Original Refinanced USD Term
Loans with the proceeds of 2016 Replacement USD Term Loans (as defined below),
as more fully provided herein;
WHEREAS, the Lead Borrower, the Administrative Agent and the 2016 Replacement
USD Term Loan Lenders wish to amend the Credit Agreement to provide for the
refinancing in full of all outstanding Original Refinanced USD Term Loans with
the 2016 Replacement USD Term Loans on the terms and subject to the conditions
set forth herein; and
WHEREAS, pursuant to that certain engagement letter, dated as of September 22, 
2016, among the Lead Borrower and Deutsche Bank Securities Inc. (“DBSI”) (the
“First Amendment Engagement Letter”), DBSI shall act as sole lead arranger and
sole bookrunner with respect to this First Amendment and the 2016 Replacement
USD Term Loans provided for hereunder;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
 

--------------------------------------------------------------------------------

 
SECTION 1. Amendments to Credit Agreement.
(a) (i)            Subject to the satisfaction of the conditions set forth in
Section 2 hereof, the 2016 Replacement USD Term Loan Lenders hereby severally
agree to make 2016 Replacement USD Term Loans to the Lead Borrower on the First
Amendment Effective Date (as defined below) in the aggregate principal amount of
$1,005,518,866.25 to refinance all outstanding Original Refinanced USD Term
Loans in accordance with the relevant requirements of the Credit Agreement (as
modified hereby) and this First Amendment.  It is understood and agreed that the
2016 Replacement USD Term Loans being made pursuant to this First Amendment and
the Credit Agreement (as modified hereby) shall constitute “Replacement Term
Loans” as defined in, and pursuant to, Section 9.02(c) of the Credit Agreement
and the Original Refinanced USD Term Loans being refinanced shall constitute
“Replaced Term Loans” as defined in, and pursuant to, Section 9.02(c) of the
Credit Agreement. Except as expressly provided in this First Amendment
(including as to the Applicable Rate) and the Credit Agreement (as modified
hereby), the 2016 Replacement USD Term Loans shall be on terms identical to the
Original Refinanced USD Term Loans (including as to maturity, Guarantors,
Collateral (and ranking) and payment priority).
 (ii)  On the First Amendment Effective Date, all then outstanding Original
Refinanced USD Term Loans shall be refinanced in full as follows:
(w)            the outstanding principal amount of the Original Refinanced USD
Term Loan of each Lender which (i) is an existing USD Term Lender under the
Credit Agreement prior to giving effect to this First Amendment (each, an
“Existing USD Lender”) and (ii) is not party hereto as a 2016 Replacement USD
Term Loan Lender (a Lender meeting the requirements of clauses (i) and (ii),
each, a “Non-Converting Lender”) shall be repaid in full in cash;
(x)            to the extent any Existing USD Lender has a 2016 Replacement USD
Term Loan Conversion Amount (as defined in the Credit Agreement, as amended
hereby) that is less than the full outstanding principal amount of the Original
Refinanced USD Term Loan of such Existing USD Lender, such Existing USD Lender
shall be repaid in cash in an amount equal to the difference between the
outstanding principal amount of the Original Refinanced USD Term Loan of such
Existing USD Lender and such Existing USD Lender’s 2016 Replacement USD Term
Loan Conversion Amount (the “Non-Converting Portion”);
(y)            the outstanding principal amount of the Original Refinanced USD
Term Loan of each Existing USD Lender which has executed this First Amendment as
a “2016 Converting Lender” (each, a “2016 Converting Lender”) shall
automatically be converted into a term loan (each, a “Converted 2016 Replacement
USD Term Loan”) in a principal amount equal to such 2016 Converting Lender’s
2016 Replacement USD Term Loan Conversion Amount (each such conversion, a “2016
USD Term Loan Conversion”); and
(z) (1) each Person that has executed this First Amendment as a “New 2016
Replacement USD Term Loan Lender” (each, a “New 2016 Replacement
 
2

--------------------------------------------------------------------------------

 
USD Term Loan Lender” and, together with the 2016 Converting Lenders,
collectively, the “2016 Replacement USD Term Loan Lenders”) severally agrees to
make a new term loan to the Lead Borrower on the First Amendment Effective Date
(each such new term loan, a “New 2016 Replacement USD Term Loan" and,
collectively, the “New 2016 Replacement USD Term Loans” and, together with the
Converted 2016 Replacement USD Term Loans, the “2016 Replacement USD Term
Loans”) in U.S. Dollars in a principal amount equal to the amount opposite such
New 2016 Replacement USD Term Loan Lender’s name on Schedule I hereto (as to any
New 2016 Replacement USD Term Loan Lender, its “2016 Replacement USD Term Loan
Commitment”).
(iii)            Each 2016 Replacement USD Term Loan Lender hereby agrees to
“fund” its 2016 Replacement USD Term Loan as follows: (x) each 2016 Converting
Lender shall “fund” its 2016 Replacement USD Term Loan to the Lead Borrower by
converting all or a portion of its then outstanding principal amount of Original
Refinanced USD Term Loan into a 2016 Replacement USD Term Loan in a principal
amount equal to such 2016 Converting Lender’s 2016 Replacement USD Term Loan
Conversion Amount as provided in clause (ii)(y) above and (y) each New 2016
Replacement USD Term Loan Lender shall fund in cash to the Lead Borrower an
amount equal to such New 2016 Replacement USD Term Loan Lender’s 2016
Replacement USD Term Loan Commitment.
(iv)            The Converted 2016 Replacement USD Term Loans subject to the
2016 USD Term Loan Conversion shall be allocated ratably to the outstanding
Borrowings of Original Refinanced USD Term Loans (based upon the relative
principal amounts of Borrowings of Original Refinanced USD Term Loans and, in
the case of Eurocurrency Rate Original Refinanced USD Term Loans, subject to
different Interest Periods immediately prior to giving effect thereto). Each
resulting “borrowing” of Converted 2016 Replacement USD Term Loans shall
constitute a new “Borrowing” under the Credit Agreement and shall (x) with
respect to Eurocurrency Rate Converted 2016 Replacement USD Term Loans, be
subject to the same Interest Period (and the same LIBO Rate) applicable to the
Borrowing of Eurocurrency Rate Original Refinanced USD Term Loans to which it
relates, which Interest Period shall continue in effect until such Interest
Period expires and a new type of Borrowing is selected in accordance with the
provisions of Section 2.08 of the Credit Agreement or (y) with respect to ABR
Converted 2016 Replacement USD Term Loans, continue as ABR Loans until a new
type of Borrowing is selected in accordance with the provisions of Section 2.08
of the Credit Agreement.  New 2016 Replacement USD Term Loans shall be allocated
ratably to repay outstanding Borrowings of Original Refinanced USD Term Loans
that are not subject to a 2016 USD Term Loan Conversion (based upon the relative
principal amounts of Borrowings of such Original Refinanced USD Term Loans and,
in the case of Eurocurrency Rate Original Refinanced USD Term Loans, subject to
different Interest Periods immediately prior to giving effect thereto) and shall
be (x) with respect such Eurocurrency Rate Original Refinanced USD Term Loans,
initially incurred as Eurocurrency Rate Borrowings which shall be allocated
ratably to such outstanding “deemed” Borrowings of Eurocurrency Rate Converted
2016 Replacement USD Term Loans on the First Amendment Effective Date (based
upon the relative principal amounts of such deemed Borrowings of
 
3

--------------------------------------------------------------------------------

 
Eurocurrency Rate Converted 2016 Replacement USD Term Loans subject to different
Interest Periods on the First Amendment Effective Date after giving effect to
the foregoing provisions of this clause (iv) and (y) with respect to such ABR
Original Refinanced USD Term Loans, initially incurred as ABR Loans which shall
be allocated to such outstanding “deemed” Borrowings of ABR Converted 2016
Replacement Term Loans on the First Amendment Effective Date.  Each such
“borrowing” of Eurocurrency Rate New 2016 Replacement USD Term Loans shall (A)
be added to (and made a part of) the related deemed Borrowing of Eurocurrency
Rate Converted 2016 Replacement USD Term Loans and (B) be subject to (x) an
Interest Period which commences on the First Amendment Effective Date and ends
on the last day of the Interest Period applicable to the related deemed
Borrowing of Eurocurrency Rate Converted 2016 Replacement USD Term Loans to
which it is added and (y) the same LIBO Rate applicable to such deemed Borrowing
of Eurocurrency Rate Converted 2016 Replacement USD Term Loans.
(v)            On the First Amendment Effective Date, the Borrowers shall pay in
cash (a) all accrued and unpaid interest on the Original Refinanced USD Term
Loans through the First Amendment Effective Date and (b) to each Non-Converting
Lender and each 2016 Converting Lender with a Non-Converting Portion (solely
with respect to such Non-Converting Portion), any breakage loss or expenses due
under Section 2.16 of the Credit Agreement (it being understood that existing
Interest Periods of the Original Refinanced USD Term Loans held by 2016
Replacement USD Term Loan Lenders prior to the First Amendment Effective Date
shall continue on and after the First Amendment Effective Date pursuant to
preceding clause (iv) and shall accrue interest in accordance with Section 2.13
of the Credit Agreement on and after the First Amendment Effective Date as if
the First Amendment Effective Date were a new Borrowing date).  Notwithstanding
anything to the contrary herein or in the Credit Agreement, each 2016 Converting
Lender agrees to waive any entitlement to any breakage loss or expenses due
under Section 2.16 of the Credit Agreement with respect to the repayment of any
of its Original Refinanced USD Term Loans by way of the 2016 USD Term Loan
Conversion on the First Amendment Effective Date.
(vi)            Promptly following the First Amendment Effective Date, all
Notes, if any, evidencing the Original Refinanced USD Term Loans shall be
cancelled, and any 2016 Replacement USD Term Loan Lender may request that its
2016 Replacement USD Term Loan be evidenced by a Note pursuant to Section
2.10(f) of the Credit Agreement.
(vii)            Notwithstanding anything to the contrary contained in the
Credit Agreement, all proceeds of the New 2016 Replacement USD Term Loans (if
any) will be used solely to repay outstanding Original Refinanced USD Term Loans
of Non-Converting Lenders (if any) and outstanding Original Refinanced USD Term
Loans  of 2016 Converting Lenders in an amount equal to the Non-Converting
Portion (if any) of such 2016 Converting Lenders’ Original Refinanced USD Term
Loans, in each case, on the First Amendment Effective Date.
 
4

--------------------------------------------------------------------------------

 
(b)            Subject to the satisfaction of the conditions set forth in
Section 2 hereof, upon the making of the 2016 Replacement USD Term Loans, the
Credit Agreement is hereby amended as follows:
(i)            The definition of “Applicable Rate” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating clause (a) thereof in its
entirety as follows:


“(a) with respect to Initial Term Loans, the rate per annum applicable to the
relevant Class of Loans set forth below under the caption “ABR Spread”, “LIBO
Rate Spread”,  “BA Rate Spread” or “EURIBOR Rate Spread” as the case may be:
ABR Spread for USD Term Loans
LIBO Rate Spread for USD Term Loans denominated in US Dollars
   
1.50%
2.50%



ABR Spread for CAD Term Loans
BA Rate Spread for CAD Term Loans
2.50%
3.50 %
   
EURIBOR Rate Spread for Euro Term Loans
2.75%”



(ii)            The definition of “Arrangers” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating it in its entirety as
follows:
““Arrangers” means, (x) with respect to the Initial Term Loans (other than the
2016 Replacement USD Term Loans) and the Initial Revolving Credit Commitments,
each of Deutsche Bank Securities Inc., Credit Suisse Securities (USA) LLC and
J.P. Morgan Securities LLC and (y) with respect to the 2016
 
5

--------------------------------------------------------------------------------

Replacement USD Term Loans, Deutsche Bank Securities Inc. in its capacity as
sole bookrunner and sole lead arranger.”


(iii)            The definition of “Credit Facilities” in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating it as follows:


““Credit Facilities” means the Term Loan Facility (which for the avoidance of
doubt shall include the 2016 Replacement USD Term Loan) and the Revolving
Facility.”


(iv)            The definition of “Initial Term Loans” in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating it as follows:


““Initial Term Loans” means (i) prior to the First Amendment Effective Date and
the incurrences of the 2016 Replacement USD Term Loans, the USD Term Loans, Euro
Term Loans and CAD Term Loans made by the Term Lenders on the Closing Date to
the Lead Borrower pursuant to Section 2.01(a) and (ii) on or after the First
Amendment Effective Date and upon the making of the 2016 Replacement USD Term
Loans pursuant to the First Amendment Effective Date, (x) the Euro Term Loans
and CAD Term Loans made by the Term Lenders to the Lead Borrower on the Closing
Date and (y) the 2016 Replacement USD Term Loans made on the First Amendment
Effective Date pursuant to the First Amendment and Section 2.01 (including by
way of the 2016 USD Term Loan Conversion).”


(v)            The definition of “Initial Term Loan Commitment” in Section 1.1
of the Credit Agreement is hereby amended by amending and restating it as
follows:


““Initial Term Loan Commitment” means, with respect to each Term Lender, (i)
such Lender’s USD Term Commitment, CAD Term Commitment and/or Euro Term
Commitment or (ii) an Additional Term Commitment.”


(vi)            The definition of “Loan Documents” in Section 1.1 of the Credit
Agreement is hereby amended by inserting the text, “the First Amendment,”
immediately prior to the text “any Borrowing Joinder Agreement”.


(vii)            The definition of “Repricing Transaction” in Section 1.1 of the
Credit Agreement is hereby amended by deleting all references to the text
“Initial Term Loans” and inserting the text “2016 Replacement USD Term Loans” in
lieu thereof.
(viii)            The definition of “USD Term Commitment” in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating it in its entirety
as follows:
 
““USD Term Commitment” means, with respect to (i) any USD
 
6

--------------------------------------------------------------------------------

 
Term Lender on the Closing Date, the commitment, if any, of such Lender to make
a USD Term Loan on the Closing Date, expressed as an amount representing the
maximum principal amount of the USD Term Loan to be made by such Lender as set
forth on Schedule 1.01(a) and (ii) with respect to the 2016 Replacement USD Term
Loan Lenders on the First Amendment Effective Date, (x) with respect to each New
2016 Replacement USD Term Loan Lenders, the amount set forth opposite such
Lender’s name on Schedule I to the First Amendment under the caption “Amount of
2016 Replacement USD Term Commitments” and (y) with respect to each 2016
Converting Lender, such 2016 Converting Lender’s 2016 USD Term Loan Conversion
Amount, in each case, as the same may be (a) reduced from time to time pursuant
to Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.05. The initial amount of
each Lender’s USD Term Commitment is (i) set forth on Schedule 1.01(a) with
respect to USD Term Loans made on the Closing Date, (ii) set forth on Schedule I
to the First Amendment with respect to the USD Term Loans made on the First
Amendment Effective Date by the New 2016 Replacement USD Term Loans Lenders,
(iii) the 2016 Replacement USD Term Loan Conversion Amount of such Lender (in
the case such Lender is a 2016 Converting Lender) with respect to the USD Term
Loans made by such Lender by way of the 2016 USD Term Loan Converstion, (iv) in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its USD Term Commitment, or (v) in the amendment or agreement relating to the
respective Incremental Commitment or commitments to make Replacement Term Loans
pursuant to which such Lender shall have assumed its USD Term Commitment, as the
case may be, as such amounts may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of USD Term Commitments (x) on the
Closing Date was $1,450,000,000 and (y) on the First Amendment Effective Date is
$1,005,518,866.25.
 (ix)            Section 1.1 of the Credit Agreement is hereby further amended
by adding the following definitions in appropriate alphabetical order as
follows:
“2016 Converting Lender” has the meaning assigned to such term in the First
Amendment.


“2016 Replacement USD Term Commitment” has the meaning assigned to such term in
the First Amendment.


“2016 Replacement USD Term Loan” has the meaning assigned to such term in the
First Amendment.


7

--------------------------------------------------------------------------------

“2016 Replacement USD Term Loan Lender” has the meaning assigned to such term in
the First Amendment.


“2016 Replacement USD Term Loan Conversion Amount” shall mean, as to any 2016
Converting Lender, the amount determined by the Administrative Agent and the
Lead Borrower as the final amount of such 2016 Converting Lender’s 2016
Replacement USD Term Loan Conversion on the First Amendment Effective Date and
notified to each such 2016 Converting Lender by the Administrative Agent on or
prior to the First Amendment Effective Date. The “2016 Replacement USD Term Loan
Conversion Amount” of any 2016 Converting Lender shall not exceed (but may be
less than) the principal amount of such 2016 Converting Lender’s Original
Refinanced USD Term Loans.  All such determinations made by the Administrative
Agent and the Lead Borrower shall, absent manifest error, be final, conclusive
and binding on the Lead Borrower and the Lenders, and the Administrative Agent
and the Borrowers shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct (in each case, as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).


“2016 USD Term Loan Conversion” has the meaning assigned to such term in the
First Amendment.


“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of October  6, 2016, by and among the Lead Borrower, the Administrative Agent
and the 2016 Replacement USD Term Loan Lenders.


“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.


“New 2016 Replacement USD Term Loan” has the meaning assigned to such term in
the First Amendment.


“New 2016 Replacement USD Term Loan Lender” has the meaning assigned to such
term in the First Amendment.


“New USD Term Loans” has the meaning assigned to such term in Section 2.01(a).


“Original Refinanced USD Term Loans” has the meaning assigned to such term in
the First Amendment.


8

--------------------------------------------------------------------------------

“Original USD Term Loans” has the meaning assigned to such term in Section
2.01(a).


(x)            Section 2.01(a) of the Credit Agreement is hereby amended by
amending and restating Section 2.01(a) in its entirety as follows:
“(a) (i)(a)(1) Subject to the terms and conditions set forth herein, each USD
Term Lender on the Closing Date severally, and not jointly, agreed to make term
loans to the Lead Borrower on the Closing Date in U.S. Dollars in a principal
amount not to exceed (x) its USD Term Commitment on the Closing Date minus (y)
the amount of term loans made to the Lead Borrower on the Closing Date in U.S.
Dollars by certain Existing Term Loan Lenders pursuant to the Cashless
Settlement Letter (such term loans made by such USD Term Lender and such
Existing Term Loan Lenders, the “Original USD Term Loans”) and (2) on the First
Amendment Effective Date, (x) each New 2016 Replacement USD Term Loan Lender
severally, and not jointly, agrees to make, on the terms and conditions set
forth in the First Amendment and in reliance upon the representations and
warranties set forth in the First Amendment, New 2016 Replacement USD Term Loans
on the First Amendment Effective Date to the Lead Borrower in an amount equal to
the 2016 Replacement USD Term Commitment of such New 2016 Replacement USD Term
Loan Lender (and the Lead Borrower hereby agrees to apply the proceeds of such
New 2016 Replacement USD Term Loans to refinance the Original Refinanced USD
Term Loans in accordance with the First Amendment) and (y) each 2016 Converting
Lender agrees severally, and not jointly, that, pursuant to the 2016 USD Term
Loan Conversion as set forth in the First Amendment, without any further action
by any party to this Agreement, a portion of such 2016 Converting Lender’s
Original Refinanced USD Term Loans equal to such 2016 Converting Lender’s 2016
Replacement USD Term Loan Conversion Amount shall automatically be converted
into 2016 Replacement USD Term Loans in a like principal amount in accordance
with the terms and conditions of the First Amendment (such term loans made on
the First Amendment Effective Date by the New 2016 Replacement USD Term Loan
Lenders and the 2016 Converting Lenders, the “New USD Term Loans” and, together
with the Original USD Term Loans, the “USD Term Loans”), (b) subject to the
terms and conditions set forth herein, each Euro Term Lender on the Closing Date
severally, and not jointly, agreed to make term loans to the Lead Borrower on
the Closing Date in Euros in a principal amount not to exceed its Euro Term
Commitment on the Closing Date (such term loans made by the Euro Term Lender,
the “Euro Term Loans”), and (c) subject to the terms and conditions set forth
herein, each
 
9

--------------------------------------------------------------------------------

CAD Term Lender on the Closing Date severally, and not jointly, agreed to make
term loans to the Lead Borrower on the Closing Date in Canadian Dollars in a
principal amount not to exceed its CAD Term Commitment on the Closing Date (the
“CAD Term Loans”) and (ii) subject to the terms and conditions set forth herein,
(x) each Dollar Revolving Lender severally, and not jointly, agrees to make
Dollar Revolving Loans denominated in U.S. Dollars to the Revolving Facility
Borrowers in U.S. Dollars at any time and from time to time on and after the
Closing Date, and until the earlier of the Dollar Revolving Credit Maturity Date
and the termination of the Dollar Revolving Credit Commitment of such Dollar
Revolving Lender in accordance with the terms hereof; provided that after giving
effect to any Borrowing of Dollar Revolving Loans, the Outstanding Amount of
such Lender’s Dollar Revolving Credit Exposure shall not exceed such Lender’s
Dollar Revolving Credit Commitment and (y) each Multicurrency Revolving Lender
severally, and not jointly, agrees to make Multicurrency Revolving Loans
denominated in U.S. Dollars or Alternative Currencies to the Revolving Facility
Borrowers in U.S. Dollars or Alternative Currencies at any time and from time to
time on and after the Closing Date, and until the earlier of the Multicurrency
Revolving Credit Maturity Date and the termination of the Multicurrency
Revolving Credit Commitment of such Multicurrency Revolving Lender in accordance
with the terms hereof; provided that after giving effect to any Borrowing of
Multicurrency Revolving Loans, the Dollar Equivalent of the Outstanding Amount
of such Lender’s Multicurrency Revolving Credit Exposure shall not exceed the
Dollar Equivalent of such Lender’s Multicurrency Revolving Credit Commitment. 
Within the foregoing limits and subject to the terms, conditions and limitations
set forth herein, the Revolving Facility Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.  Amounts paid or prepaid in respect of the Term Loans
may not be reborrowed.  Subject to the terms of this Agreement and the Ancillary
Documents, an Ancillary Lender may make available an Ancillary Facility to any
Revolving Facility Borrower in place of all or part of its Multicurrency
Revolving Credit Commitment.”
 (xi)            Section 2.09(a) of the Credit Agreement is hereby amended by
(x) inserting the text “(other than the 2016 Replacement USD Term Commitments
which shall terminate as provided in clause (iii) below)” immediately after the
reference to “Initial Term Commitments appearing in clause (i) thereof, (y)
deleting the text “and (ii)” appearing therein and inserting the text “, (ii)”
in lieu thereof and (z) by deleting the text “.” appearing at the end of such
section and inserting in lieu thereof the following new clause (iii):


10

--------------------------------------------------------------------------------

“and (iii) the 2016 Replacement USD Term Commitments shall automatically
terminate on the First Amendment Effective Date upon the making of the 2016
Replacement USD Term Loans on the First Amendment Effective Date.”


(xii)            Section 2.10(a) of the Credit Agreement is hereby amended by
amending and restating Section 2.10(a) in its entirety as follows:


(a) The Lead Borrower hereby unconditionally promises to repay Initial Term
Loans to the Administrative Agent for the account of each Term Lender (i)
commencing September 30, 2015 (or, with respect to the USD Term Loans made on
the First Amendment Effective Date, September 30, 2016) on the last Business Day
of each March, June, September and December prior to the Initial Term Loan
Maturity Date (each such date being referred to as a “Loan Installment Date”),
in each case, in an amount equal to 0.25% of the original principal amount of
the Initial Term Loans (which, for the avoidance of doubt, with respect to the
USD Term Loans made on the First Amendment Effective Date, shall be based on the
original principal amount of 2016 Replacement USD Term Loans) (as such payment
installment amounts may be reduced from time to time as a result of the
application of prepayments in accordance with Section 2.11 and repurchases in
accordance with Section 9.05(g) or increased as a result of any increase in the
amount of such Initial Term Loans pursuant to Section 2.22(a)), and (ii) on the
Initial Term Loan Maturity Date, in an amount equal to the remainder of the
principal amount of the Initial Term Loans, outstanding on such date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment.


(xiii)            The last sentence of Section 2.11(b)(vi) of the Credit
Agreement is hereby amended by (x) deleting the text “Initial Term Loans” and
inserting the text “2016 Replacement USD Term Loans” in lieu thereof and (y)
deleting the text “Closing Date” and inserting the text “First Amendment
Effective Date” in lieu thereof.


(xiv)            Section 2.12(f) of the Credit Agreement is hereby amended by
(x) deleting all references to the text “Closing Date” and inserting the text
“First Amendment Effective Date” in lieu thereof and (y) deleting all references
to the text “Initial Term Loans” and inserting the text “2016 Replacement USD
Term Loans” in lieu thereof.


(c) The Lead Borrower hereby consents, for purposes of Section 9.05(b) of the
Credit Agreement, to the assignment of any 2016 Replacement USD Term Loans by
any 2016 Replacement USD Term Loan Lender to (i) any Person that was an Existing
Lender (as defined in the First Amendment) on the First Amendment Effective Date
(immediately prior to giving effect thereto) or any other Person notified in
writing by the Administrative Agent to the
 
11

--------------------------------------------------------------------------------

Borrower as part of the syndication process for the New 2016 Replacement USD
Term Loans (so long as the Lead Borrower has not objected thereto at least three
Business Days’ prior to the First Amendment Effective Date).




SECTION 2. Conditions of Effectiveness of this First Amendment.  This First
Amendment shall become effective on the date when the following conditions shall
have been satisfied (such date, the “First Amendment Effective Date”):


(a)            The Lead Borrower, the Administrative Agent and the 2016
Replacement USD Term Loan Lenders shall have signed a counterpart hereof
(whether the same or different counter-parts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036, Attention:
Samantha Seeto (samantha.seeto@whitecase.com; facsimile number 212-354-8113),
counsel to the Administrative Agent;
(b)            the Lead Borrower shall have paid (or shall pay substantially
concurrently with the effectiveness of this First Amendment), by wire transfer
of immediately available funds, (i) to DBSI, all fees payable pursuant to the
First Amendment Engagement Letter and (ii) to the Administrative Agent, for the
ratable account of each Existing Lender, all accrued but unpaid interest on the
Original Refinanced USD Term Loans through the First Amendment Effective Date;
(c)            the Administrative Agent shall have received from the Lead
Borrower a Borrowing Request, such Borrowing Request to be delivered not later
than 12:00pm New York City Time at least one Business Day prior to the requested
date of the borrowing (notwithstanding any contrary requirements in Section 2.03
of the Credit Agreement), and otherwise delivered in accordance with Section
2.03 of the Credit Agreement;
(d)            on the First Amendment Effective Date immediately prior to giving
effect to the First Amendment and after giving effect to this First Amendment,
(i) no Default under Section 7.01(a), 7.01(f) or 7.01(g) of the Credit Agreement
or Event of Default shall exist and (ii) each of the representations and
warranties set forth in the Credit Agreement and in the other Loan Documents
shall be true and correct in all material respects on and as of the First
Amendment Effective Date (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date);
(e)            the Administrative Agent shall have received from the Lead
Borrower a certificate executed by a Responsible Officer of the Lead Borrower,
certifying compliance with the requirements of preceding clause (d);
(f)            the Administrative Agent shall have received the Acknowledgment
and Confirmation, substantially in the form of Exhibit A hereto, executed and
delivered by a Responsible Officer of each of Holdings, the Lead Borrower and
each Subsidiary Guarantor;
(g)            the Administrative Agent shall have received from the Lead
Borrower a solvency
 
12

--------------------------------------------------------------------------------

certificate from the chief financial officer (or other officer with reasonably
equivalent responsibilities) of the Lead Borrower (after giving effect to the
incurrence of the 2016 Replacement USD Term Loans on the First Amendment
Effective Date and the application of the proceeds thereof) substantially in the
form of Exhibit M to the Credit Agreement;
(h)            the Administrative Agent shall have received (i) either (x) a
copy of the certificate or articles of incorporation or equivalent
organizational document, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State of the state of its
organization or (y) confirmation from such Loan Party that there has been no
change to such organizational documents since last delivered to the
Administrative Agent, (ii) a certificate of the secretary or assistant secretary
of each Loan Party dated the First Amendment Effective Date and certifying (A)
that (x) attached thereto is a true and complete copy of the by-laws or
operating, management, partnership or similar agreement of such Loan Party as in
effect on the First Amendment Effective Date and at all times since a date prior
to the date of the resolutions described in clause (B) below or (y) there has
been no change to such governing documents since last delivered to the
Administrative Agent, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or other equivalent governing
body of such Loan Party authorizing the execution, delivery and performance of
this First Amendment and/or the Acknowledgement and Confirmation delivered
pursuant to clause (e) above and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that any attached
certificate or articles of incorporation, equivalent organizational document,
by-laws, operating, management, partnership or similar agreement of such Loan
Party has not been amended (in the case of the articles of incorporation of each
such Loan Party, since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (E) below), (D) to the
extent not previously delivered to the Administrative Agent, as to the
incumbency and specimen signature of each officer executing this First Amendment
or any other document delivered in connection herewith on behalf of such Loan
Party  and (E) good standing certificates for each Loan Party from the
jurisdiction in which it is organized, each dated a recent date prior to the
First Amendment Effective Date; and (iii) a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate delivered pursuant to clause (ii) above;
(i)            The Administrative Agent shall have received a favorable written
opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, as New York counsel for
the Loan Parties, reasonably acceptable to the Administrative Agent dated the
First Amendment Effective Date; and
(j)            The Administrative Agent shall have received a Promissory Note
executed by the Lead Borrower in favor of each 2016 Replacement USD Term Loan
Lender requesting a Promissory Note.


SECTION 3. Costs and Expenses.  The Lead Borrower hereby reconfirms its
obligations pursuant to Section 9.03(a) of the Credit Agreement to pay and
reimburse the Administrative Agent and their respective Affiliates for all
reasonable and documented out-of-pocket costs and expenses (including, without
limitation, reasonable fees and out-of-pocket expenses of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
First Amendment and all other documents and instruments delivered in connection
herewith.


13

--------------------------------------------------------------------------------

SECTION 4.  Remedies.  This First Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 5.                          Representations and Warranties.  To induce
the Administrative Agent and the 2016 Replacement USD Term Loan Lenders to enter
into this First Amendment, each Loan Party party hereto hereby represents and
warrants that, immediately prior to and immediately after giving effect to this
Amendment:
(a)            the execution, delivery and performance by it of this First
Amendment does not (i) violate any provision of law applicable to it, its
Organization Documents, or any order, judgment or decree of any court or other
agency of government binding on it, (ii) conflict with, result in a material
breach of or constitute (with due notice or lapse of time or both) a material
default under any of its Contractual Obligations, (iii) result in or require the
creation or imposition of any Lien (other than Liens in favor of the Collateral
Agent) upon any of its properties or assets or (iv) require any approval of
stockholders or any approval or consent of any Person under any of its material
Contractual Obligations, other than those approvals and consents which have been
obtained;
(b)            it has all requisite organizational power and authority to enter
into this First Amendment and the execution, delivery and performance by it of
this First Amendment has been duly authorized by all necessary organizational
action by it. Each Loan Party party hereto has duly executed and delivered this
First Amendment, and this First Amendment, the Credit Agreement as amended
hereby and each other Loan Document to which it is a party constitutes the
legally valid and binding obligations of it, enforceable against it in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability;
(c)            each of the representations and warranties set forth in the
Credit Agreement and in the other Loan Documents is true and correct in all
material respects on and as of the First Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date);
(d)            no Default under Section 7.01(a), 7.01(f) or 7.01(g) of the
Credit Agreement or Event of Default shall have occurred and be continuing; and
(e)            the 2016 Replacement USD Term Loans have been incurred in
compliance with the requirements of Section 9.02(c) of the Credit Agreement.


SECTION 6.  Reference to and Effect on the Credit Agreement and the Loan
Documents.


14

--------------------------------------------------------------------------------

(a)            On and after the First Amendment Effective Date, (i) each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by this First Amendment; (ii) the
2016 Replacement USD Term Loans shall constitute “USD Term Loans” and “Term
Loans” for all purposes under the Credit Agreement; and (iii) each 2016
Replacement USD Term Loan Lender shall constitute a “Lender”, a “Term Lender”
and a “USD Term Loan Lender” as defined in the Credit Agreement..
(b)            The Credit Agreement and each of the other Loan Documents, as
specifically amended by this First Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the applicable Loan Parties under the Loan
Documents, in each case, as amended by this First Amendment.
(c)            The execution, delivery and effectiveness of this First Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


SECTION 7. Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8. Counterparts.  This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument.  Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this First Amendment shall be effective as delivery of an original
executed counterpart of this First Amendment.
[The remainder of this page is intentionally left blank.]
 
 
 
 
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.
 

SPECTRUM BRANDS, INC., as the Lead Borrower    SB/RH HOLDINGS, LLC, as Holdings
                  By   /s/ Joanne Chomiak     Name:  Joanne P. Chomiak    
Title: 
Senior Vice President and Treasurer
 

 

 
[SIGNATURE PAGE TO SPECTRUM FIRST AMENDMENT TO CREDIT AGREEMENT (REPRICING)]

--------------------------------------------------------------------------------

 

 
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and a New 2016
Replacement USD Term Loan Lender
                        By:  /s/ Peter Cucchiara       Name:  Peter Cucchiara  
    Title:  Vice President  

          By:  /s/ Benjamin Souh       Name:  Benjamin Souh       Title:  Vice
President  

 


 
[SIGNATURE PAGE TO SPECTRUM FIRST AMENDMENT TO CREDIT AGREEMENT (REPRICING)] 

--------------------------------------------------------------------------------

 
SCHEDULE I
 
 
New 2016 Replacement USD Term Loan Lender
Amount of 2016 Replacement USD Term Loan Commitments
 
Deutsche Bank AG New York Branch
$78,001,768.95
 
 
TOTAL
$78,001,768.95
 
 

 
 
 
 



--------------------------------------------------------------------------------

EXHIBIT A
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.            Reference is made to the First Amendment, dated as of October 6,
2016 (the “First Amendment”), to the Credit Agreement  dated as of June 23, 2015
(the “Credit Agreement”), among SPECTRUM BRANDS, INC., a Delaware corporation
(the “Lead Borrower”), SB/RH HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent
(in such capacity, the “Administrative Agent”) and each of the Persons party
thereto as 2016 Replacement USD Term Loan Lenders (as defined therein). 
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Credit Agreement or First Amendment, as applicable.
2.            Certain provisions of the Credit Agreement are being amended
and/or modified pursuant to the First Amendment.  Each of the parties hereto
hereby agrees that, with respect to each Loan Document to which it is a party,
after giving effect to the First Amendment:
(a)            all of its obligations, liabilities and indebtedness under such
Loan Document, including guarantee obligations, shall remain in full force and
effect on a continuous basis (including with respect to the 2016 Replacement USD
Term Loans); and
(b)            all of the Liens and security interests created and arising under
such Loan Document remain in full force and effect on a continuous basis, and
the perfected status and priority to the extent provided for in Section 3.14 of
the Credit Agreement of each such Lien and security interest continues in full
force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged as collateral security for the applicable Obligations (including
with respect to the 2016 Replacement USD Term Loans), to the extent provided in
such Loan Documents.
3.            THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.            This Acknowledgment and Confirmation may be executed by one or
more of the parties hereto on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[rest of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.


 

SPECTRUM BRANDS, INC.,
as the Lead Borrower                    By         Name:        Title:     

 
 

SB/RH HOLDINGS, LLC, as Holdings                   By         Name:       
Title:     

 
UNITED INDUSTRIES CORPORATION
ROV HOLDING, INC.
                  By:        Name:        Title:     

 
 
ARMORED AUTOGROUP, INC.
THE ARMOR ALL/STP PRODUCTS COMPANY
STP PRODUCTS MANUFACTURING COMPANY
ARMORED AUTOGROUP SALES, INC.
                  By:        Name:        Title:     

 


[SIGNATURE PAGE TO SPECTRUM ACKNOWLEDGMENT AND CONFIRMATION - FIRST AMENDMENT TO
CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------